

EIGHTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT


This Eighth Amendment to Construction Loan Agreement is dated as of the 15th day
of November, 2010, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company ("BORROWER"), and FIRST NATIONAL BANK OF OMAHA
("BANK"), a national banking association established at Omaha, Nebraska.


WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of December 16, 2005 ("AGREEMENT").


Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:


1.           Terms which are typed herein as all capitalized words and are not
defined herein shall have same meanings as when described in the AGREEMENT.


2.           BORROWER's capital expenditures are limited by provisions of the
AGREEMENT to an annual maximum of $500,000. BANK agrees, however, that BORROWER
may expend in its current fiscal year only, up to $1,600,000.00 of capital
expenditures, notwithstanding the limitations contained in Section 6.4 11 of the
AGREEMENT, to the extent such capital expenditures are included in BORROWER's
current approved CAPEX BUDGET.


3.           Effective immediately, paragraphs 1.18 through 1.21 of the
AGREEMENT are
amended to read as follows:


1.18 VARIABLE INTEREST RATE: The interest rate on the LOANS are subject to
change from time to time based on changes in an independent index which is the
London Interbank offered rate for U.S. Dollar deposits published in the Wall
Street Journal as the Three (3) Month LIBOR Rate ("LIBOR RATE"), to be adjusted
and determined without notice to BORROWER as set forth herein. On the 16th day
of each calendar quarter hereafter the LIBOR RATE applied to the REVOLVING NOTE,
FIXED RATE NOTE, 2007 FIXED RATE NOTE will be adjusted and on the 16th day of
each calendar month hereafter the LIBOR RATE applied to the LONG TERM REVOLVING
NOTE will be adjusted ("INTEREST RATE CHANGE DATE") to the Three (3) Month LIBOR
Rate which is published in the Wall Street Journal as the reported rate for the
date that is two London Banking Days prior to each INTEREST RATE CHANGE DATE.
The term "London Banking Day" means any day other than a Saturday or Sunday, on
which commercial banking institutions in London, England are generally open for
business. If for any reason the LIBOR RATE published by the Wall Street Journal
is no longer available and or BANK is unable to determine the LIBOR RATE for any
INTEREST RATE CHANGE DATE, BANK may, in its sole discretion, select an alternate
source to determine the LIBOR RATE and will provide notice to BORROWER of the
source selected. The LIBOR RATE determined as set forth above shall be referred
to herein as the "INDEX". The INDEX is not necessarily the lowest rate charged
by BORROWER on its loans. If the INDEX becomes unavailable during the term of
the LOANS, BANK may designate a substitute index after notifying BORROWER. BANK
shall tell BORROWER the current INDEX rate upon BORROWER's request.
 
 
 

--------------------------------------------------------------------------------

 
 
1.19 The interest rate change will not occur more often than monthly as to the
LONG TERM REVOLVING NOTE, and not occur more often than each calendar quarter as
to the REVOLVING NOTE, FIXED RATE NOTE and 2007 FIXED RATE NOTE. No interest
period shall extend beyond the LOAN TERMINATION DATE.


1.20 BORROWER understands that BANK may make loans based on other rates as well.
The LIBOR RATE, or INDEX, for the Three (3) Month LIBOR RATE is currently
.28563% per annum. The interest rate to be applied to the unpaid principal
balance of the REVOLVING NOTE, FIXED RATE NOTE, 2007 FIXED RATE NOTE and LONG
TERM REVOLVING NOTE is calculated at a rate four (4.00) percentage points over
the INDEX, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting in an initial rate of 5.00000% per annum for the
REVOLVING NOTE and 6.00000% per annum for the FIXED RATE NOTE, 2007 FIXED RATE
NOTE and LONG TERM REVOLVING NOTE based on a year of 360 days. NOTICE: Under no
circumstances will the interest rate on the REVOLVING LOAN be less than 5.00%
per annum or more than the maximum rate allowed by applicable law. Under no
circumstances will the interest rate on the FIXED RATE LOAN, 2007 FIXED RATE
LOAN and LONG TERM REVOLVING LOAN be less than 6.00% per annum or more than the
maximum rate allowed by applicable law.


1.21 Whenever increases occur in the interest rate, BORROWER, at its option, may
do one of the following: (A) increase BORROWER's payments to ensure BORROWER's
loan will pay off by its original final maturity date, (B) increase BORROWER's
payments to cover accruing interest, (C) increase the number of BORROWER's
payments, and (D) continue BORROWER's payments at the same amount and increase
BORROWER's final payment.


4.           Effective immediately, Section 1.24 of the AGREEMENT is amended to
read:


1.24 "LOAN TERMINATION DATE" means the earliest to occur of the following: (i)
as to the REVOLVING NOTE, June 1, 2011, as to FIXED RATE NOTE, 2007 FIXED RATE
NOTE, and as to LONG TERM REVOLVING NOTE, April 16, 2012, (ii) the date the
OBLIGATIONS are accelerated pursuant to this AGREEMENT, and (iii) the date BANK
has received (a) notice in writing from BORROWER of BORROWER's election to
terminate this AGREEMENT and (b) indefeasible payment in full of the
OBLIGATIONS.


5.           BANK has agreed to lend up to $7,000,000.00 to BORROWER in a
revolving credit facility (the "REVOLVING LOAN"). As the result, Section 2.8.1
of the AGREEMENT is amended to read as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
2.8.1 Subject to the terms hereof and BANK's approval based on its sole
discretion, the BANK will lend the BORROWER, from time to time until the LOAN
TERMINATION DATE, such sums in integral multiples of $10,000.00 as the BORROWER
may request by reasonable same day notice to the BANK, received by the BANK not
later than 11:00 A.M. of such day, but which shall not exceed in the aggregate
principal amount at any one time outstanding, $7,000,000.00 (the "REVOLVING LOAN
COMMITMENT"). The BORROWER may borrow, repay without penalty or premium and
reborrow hereunder, from the date of this AGREEMENT until the LOAN TERMINATION
DATE, either the full amount of the REVOLVING LOAN COMMITMENT or any lesser sum
which is $10,000.00 or an integral multiple thereof. It is the intention of the
parties that the outstanding balance of the REVOLVING LOAN shall not exceed the
BORROWING BASE, as required in Section 6.1.9, and if at any time said balance
exceeds the BORROWING BASE, BORROWER shall forthwith pay BANK sufficient funds
to reduce the balance of the REVOLVING LOAN until it is in compliance with this
requirement.


6.           As the result of the REVOLVING LOAN, Section 1.5 of the AGREEMENT
is amended, effective immediately to read:


1.5         "BORROWING BASE" means the lesser of:


$7,000,000.00, less the amount of any outstanding Letters of Credit issued on
BORROWER's account by BANK


or


The aggregate of (i) 75% of BORROWER's Inventory of corn at current value on the
date reported, minus any accounts or other sums due on such Inventory, plus (ii)
80% of the amount of BORROWER's Ethanol or Distillers Grains Accounts aged
thirty days or less, and 80% of the amount of BORROWER's Federal and State
Incentive Accounts aged less than 120 days, excluding any Accounts reasonably
deemed ineligible by BANK, plus (iii) 75% of BORROWER's Finished Goods-Ethanol
and Distillers Grains Inventory (both wet and dry), valued at the lower of cost
or market, plus (iv) 90% of the realizable balance of BORROWER's Hedge Account
Balance on hedging accounts pledged to BANK in manner satisfactory to the BANK,
less (x) BORROWER's accounts payable, and less (y) the amount of any outstanding
Letters of Credit issued on BORROWER's account by BANK.


7.            Effective immediately, BORROWER and BANK agree that upon the
happening of any EVENT OF DEFAULT, the BANK will apply proceeds of BORROWER's
Inventory, Ethanol or Distillers Grains Accounts, Federal and State Incentive
Accounts, Finished Goods Inventory, and Hedge Account Balances first to the
REVOLVING LOAN and thereafter to other OBLIGATIONS; and shall apply proceeds of
other COLLATERAL first to OBLIGATIONS other than the REVOLVING LOAN and
thereafter to the REVOLVING LOAN.


8.            BORROWER certifies by its execution hereof that the
representations and warranties set forth in Section 5 of the AGREEMENT are true
as of this date, and that no EVENT OF DEFAULT under the AGREEMENT, and no event
which, with the giving of notice or passage of time or both, would become such
an EVENT OF DEFAULT, has occurred as of execution hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Except as amended hereby the parties ratify and confirm as binding
upon them all of the terms of the AGREEMENT,


10.         This AGREEMENT may be executed in any number of counterparts, and by
either party on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and same instrument.


IN WITNESS whereof the parties set their hands as of the date first written
above.


First National Bank of Omaha
 
Red Trail Energy, LLC
         
By: 
/s/ Fallon Savage
 
By:
/s/ Mike Appert
 
 Fallon Savage
 
Name: 
Mike Appert
 
 Vice President
 
Title:
Chairman
               
And
                 
By:
/s/ Jody Hoff
     
Name:
Jody Hoff
     
Title:
Secretary



STATE OF NORTH DAKOTA
)
   
) ss
 
COUNTY OF STARK
)
 



On this   1    day of December, 2010, before me, the undersigned Notary Public
personally appeared Jody Hoff, the Secretary of Red Trail Energy, LLC, on behalf
of said entity, and each acknowledged that he executed the foregoing Amendment
to Loan Agreement as his voluntary act and deed and that of Red Trail Energy,
LLC.
 
DEELL HOFF
   
Notary Public
 
/s/ Deell Hoff
State of North Dakota
 
Notary Public
My Commission Expires Oct. 21, 2011
   



 
STATE OF NORTH DAKOTA
)
   
) ss
 
COUNTY OF STARK
)
 

 
On this   1    day of December, 2010, before me, the undersigned Notary Public
personally appeared Mike Appert, the Chairman of Red Trail Energy, LLC, on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.
 
 
DEELL HOFF
   
Notary Public
 
/s/ Deell Hoff
State of North Dakota
 
Notary Public
My Commission Expires Oct. 21, 2011
   

 
 
 

--------------------------------------------------------------------------------

 